Filed 1/6/15 P. v. Lyons CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B258135

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. 4PR03247)
         v.

CAMERON LYONS,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Donald S.
Kennedy, Commissioner. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       As part of a settled disposition, Cameron Lyons admitted an allegation he violated
the terms of his post-release community supervision by failing to maintain contact with
his probation officer as instructed. The petition indicates probation officers made a
number of unsuccessful attempts to contact and visit Lyons from May 6 through May 11,
2014, and Lyons did not call them in response to messages they left on his phone. In
conformity with the settlement, the trial court found Lyons in violation of the terms of his
supervision and revoked it, then reinstated it on the same terms, with an order to serve 90
days in jail. Lyons filed a timely appeal from that order.
       We appointed counsel to represent Lyons on appeal. After examination of the
record, counsel filed an opening brief raising no issues and asking this court
independently to review the record. On October 16, 2014, we advised Lyons he had 30
days within which to personally submit any contentions or issues he wished us to
consider. To date, we have received no response.
       We have examined the entire record and are satisfied that counsel for Lyons has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25 Cal.3d 436, 441.)
                                      DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED

                                                  BENDIX, J.*
We concur:


       ROTHSCHILD, P. J.


       JOHNSON, J.

        * Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.



                                             2